  Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 1 of 40 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

ANALOG DEVICES, INC.,                              )
                                                   )
                        Plaintiff,                 )
                                                   )
            v.                                     )   C.A. No. __________________
                                                   )
XILINX, INC.,                                      )   JURY TRIAL DEMANDED
                                                   )
                        Defendant.                 )

                                           COMPLAINT

       Analog Devices, Inc. (“ADI”), by and through the undersigned counsel, brings this action

for patent infringement against defendant Xilinx, Inc. (“Xilinx”).

                                         INTRODUCTION

       1.        ADI is the global market leader and innovator in the design and manufacture of

high performance analog, mixed signal, and power integrated circuit products. ADI gained this

leadership through hard work, a commitment to excellence, and substantial economic

investments.

       2.        This case arises out of Xilinx’s recent attempts to incorporate ADI’s patent-

protected inventions into Xilinx’s products.

                                             PARTIES

       3.        ADI is a Massachusetts corporation with its corporate headquarters located at One

Technology Way, Norwood, Massachusetts 02062.

       4.        ADI’s products are embedded inside many different types of electronics devices,

and used around the world in diverse industries including, for example, aerospace and defense,

computer networking, cellular and wireless infrastructure, automobiles, industrial process and

control systems, medical imaging equipment, and consumer portable electronics. As the world’s
  Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 2 of 40 PageID #: 2



leading provider of high-performance data converters, ADI offers both the largest analog-to-

digital converter (ADC) portfolio and largest digital-to-analog converter (DAC) portfolio in the

industry. Confirming this technical leadership, ADI has been named a Top 100 Global Innovator

seven times in the last eight years, and was recently awarded the IEEE Corporate Innovation

Award for sustained innovation and leadership in the development of high-performance data

converter technology and products. ADI’s award-winning products have been consistently

recognized as pushing the boundaries in critical areas including sample rate, dynamic range,

power efficiency, and integration.

       5.      Founded in 1965 by Ray Stata and Matthew Lorber, both graduates of the

Massachusetts Institute of Technology, ADI has fostered a culture of innovation. Mr. Stata’s

visionary leadership transformed ADI from its beginnings as a small Cambridge-based company

into a global technology company offering one of the most comprehensive and technologically

sophisticated lines of integrated circuits in the world. In 1969, ADI made its first foray into the

semiconductor business and rose to the challenge of rivaling larger companies that already had a

head start in the newly developing space. ADI has since established itself as a leading supplier

of high-performance analog-to-digital converters that emphasize speed and precision.

       6.      On information and belief, defendant Xilinx, Inc. is a Delaware corporation, with

a principal business address of 2100 Logic Drive, San Jose, California 95124.

                                 JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338.

       8.      This Court has personal jurisdiction over Xilinx. Xilinx is a Delaware

corporation and has continuous and systematic business contacts with the State of Delaware.

Xilinx, directly and through subsidiaries or intermediaries (including distributors, retailers, and


                                                  2
  Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 3 of 40 PageID #: 3



others), has purposefully and voluntarily placed its infringing products and services into this

District and into the stream of commerce with the intention and expectation that they will be

purchased and used by consumers in this District. Xilinx has offered and sold and continues to

offer and sell these infringing products and services in this District.

         9.    Venue is proper in this District pursuant to 28 U.S.C. §1400(b) because Xilinx is

a Delaware corporation.

                                   FACTUAL ALLEGATIONS
ADI’s Patented Technologies

         10.   ADI has become the world’s leading provider of data conversion technology

through hard work, a commitment to excellence, and substantial economic investments. In the

last five years alone, the company has invested more than $5 billion in research and

development, much of it focused on ADCs, DACs, and related circuit and system design

challenges. This continuing investment in innovation has produced one of the industry’s top

patent portfolios, including over 3,200 patents in the United States and many more across the

globe.

         11.   This complaint focuses on eight important ADI patents relating to ADCs.

         12.   ADI is the assignee and owner of United States Patent No. 7,719,452 titled

“Pipelined Converter Systems With Enhanced Linearity” (the “’452 Patent”). The ’452 Patent

was duly and legally issued on May 18, 2010. The patent relates generally to a circuit and

technique for enhancing linearity in analog-to-digital converters by injecting dither to sampled

signals. A copy of the ʼ452 Patent is attached as Exhibit A.

         13.   ADI is the assignee and owner of United States Patent No. 7,663,518, titled

“Dither Technique For Improving Dynamic Non-linearity In An Analog To Digital Converter,

And An Analog To Digital Converter Having Improved Dynamic Non-linearity” (the “’518


                                                  3
  Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 4 of 40 PageID #: 4



Patent”). The ʼ518 patent was duly and legally issued on Feb. 16, 2010. The patent relates

generally to a circuit and technique for applying a dither to improve linearity. A copy of the

ʼ518 Patent is attached as Exhibit B.

       14.     ADI is the assignee and owner of United States Patent No. 6,900,750 titled

“Signal Conditioning System With Adjustable Gain And Offset Mismatches” (the “’750

Patent”). The ʼ750 Patent was duly and legally issued on May 31, 2005. The patent relates

generally to a circuit and technique for calibrating an offset mismatch in analog-to-digital

converters using chopping techniques. A copy of the ʼ750 Patent is attached as Exhibit C.

       15.     ADI is the assignee and owner of United States Patent No. 10,250,250, titled

“Bootstrapped Switching Circuit,” (the “’250 Patent”). The ʼ250 Patent was duly and legally

issued on April 2, 2019. The patent relates generally to a circuit and technique for quickly

activating a switch, such as a front-end sampling switch, by generating a boosted voltage using a

positive feedback loop. A copy of the ʼ250 Patent is attached as Exhibit D.

       16.     ADI is the assignee and owner of United States Patent No. 7,274,321, titled

“Analog to Digital Converter” (the “’321 Patent”). The ʼ321 Patent was duly and legally issued

on September 25, 2007. The patent relates generally to analog-to-digital converters having a

pipelined converter architecture. A copy of the ʼ321 Patent is attached as Exhibit E.

       17.     ADI is the assignee and owner of United States Patent No. 7,012,463, titled

“Switched Capacitor Circuit with Reduced Common-Mode Variations” (the “’463 Patent”). The

ʼ463 Patent was duly and legally issued on March 14, 2006. The patent relates generally to

switched capacitor circuits that provide a feedback signal to reduce common-mode variations in

an output of a circuit. A copy of the ʼ463 Patent is attached as Exhibit F.




                                                 4
  Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 5 of 40 PageID #: 5



       18.      ADI is the assignee and owner of United States Patent No. 8,487,659, titled

“Comparator with Adaptive Timing” (the “’659 Patent”). The ʼ659 Patent was duly and legally

issued on July 16, 2013. The patent relates generally to timing circuits that compensate for the

effects of variations in process, voltages, and temperature. A copy of the ʼ659 Patent is attached

as Exhibit G.

       19.      ADI is the assignee and owner of United States Patent No. 7,286,075, titled

“Analog to Digital Converter with Dither” (the “’075 Patent”). The ’075 Patent was duly and

legally issued on October 23, 2007. The patent relates generally to a circuit and technique for

enhancing linearity in analog-to-digital converters by injecting dither to sampled signals. A copy

of the ’075 Patent is attached as Exhibit H.

Xilinx’s Incorporation of Analog’s Patented Technologies into Xilinx’s RFSoC Products

       20.      Xilinx has been a significant beneficiary of ADI’s substantial and continuing

investments in analog-to-digital conversion technology. ADI has worked closely with Xilinx for

many years to develop proven solutions tailored to Xilinx’s field-programmable gate array

(FPGA) products, including Xilinx’s Kintex 7 and Kintex UltraScale products, its Virtex 7 and

Virtex UltraScale products, its Zynq 7 products, and its initial Zynq UltraScale products. See,

e.g., https://www.analog.com/en/design-center/reference-designs/hardware-reference-

design/fpga-compatible-reference-designs/xilinx-fpga.html#z7.

       21.      Over the course of the parties’ collaboration, ADI has shared with Xilinx, under a

non-disclosure agreement, extensive and detailed technical information concerning its many

innovations in ADC technology.

       22.      Xilinx has not only benefitted from its partnership with ADI but also has

extensively promoted this partnership on Xilinx’s own website. See, e.g.,




                                                 5
  Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 6 of 40 PageID #: 6



https://www.xilinx.com/alliance/memberlocator/1-8dv3-84.html;

https://www.xilinx.com/video/fpga/analog-devices-demo-5gsps-data-acquisition.html. For

example, Xilinx’s website touts ADI as a partner that has “provide[d] a rich set of JESD204B

references designs and high-speed FMC cards to jump start development.” See

https://www.xilinx.com/products/technology/high-speed-serial/jesd2014-reference-designs.html

(listing, among others, ADI and its “4-chan, 14-bit, 250 MSPS” analog-to-digital converter).

       23.    At the same time that Xilinx purportedly was working with ADI as an alleged

partner to combine ADI’s proprietary ADC technology with Xilinx’s programmable system-on-

a-chip (“SoC”) products, however, Xilinx was also separately working to incorporate ADI’s

patented technology directly into its new “Integrated Direct-RF Subsystem”:




See https://www.xilinx.com/products/technology/rfsampling.html#overview. Contrary to its

purported partnership with ADI, Xilinx boasts that its RFSoC product “[e]liminates discrete




                                               6
  Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 7 of 40 PageID #: 7



converters” and “[r]emoves power-hungry FPGA-to-Analog interfaces like JESD204.” See, e.g.,

https://www.xilinx.com/products/silicon-devices/soc/rfsoc.html.

       24.    Xilinx’s newest Zynq UltraScale products – including at least the Zynq UltraScale

+ RFSoC with RF Data Converters and Zynq UltraScale + RFSoC with RF Data Converters and

SD-FED Cores (collectively, the “Accused RFSoC Products”) – have extensively incorporated

ADI’s proprietary and patented technologies.

       25.    Xilinx promotes the Accused RFSoC Products on its website as aimed at “High

End” applications and specifically highlights the integrated “RF Data Converter” as a key

feature. See, e.g., https://www.xilinx.com/products/silicon-devices/soc.html.

       26.    Xilinx’s own product literature confirms that its Accused RFSoC products now

incorporate “Direct RF sampling” technology – like ADI’s technology:




                                                7
  Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 8 of 40 PageID #: 8



See Xilinx White Paper, An Adaptable Direct RF-Sampling Solution, February 20, 2019

(available at https://www.xilinx.com/support/documentation/white_papers/wp489-rfsampling-

solutions.pdf). As Xilinx recognizes in this paper, “Direct RF-sampling” – such as that

accomplished in ADI’s RF Sampling ADCs, cited as “Reference 1” to the paper – “enables a

new level adaptability by moving much of the RF signal processing into the digital domain.”

Xilinx’s stated solution within its RFSoC products is to “integrate” these “RF-sampling data

converters” with Xilinx’s own very large-scale integration (“VLSI”) devices.

         27.    Xilinx posts information regarding how its Accused RFSoC Products operate on

its website in various places, including but not limited to:

https://www.xilinx.com/products/silicon-devices/soc/rfsoc.html#documentation. Xilinx’s

RFSoC products are further described in:

         “A 13b 4GS/s Digitally Assisted Dynamic 3-Stage Asynchronous Pipelined-SAR
          ADC”, Vaz et al., February 2017 (“Vaz White Paper”) (available at:
          https://www.xilinx.com/support/documentation/product-briefs/rfsoc-ieee-paper.pdf);

         “Zynq UltraScale+ RFSoC Data Sheet: Overview” (“RFSoC Data Sheet”) (available at:
          https://www.xilinx.com/support/documentation/data_sheets/ds889-zynq-usp-rfsoc-
          overview.pdf);

         “High-speed ADCs for Wireless Base-Stations,” Verbruggen et al., AACD 2019
          (“Verbruggen White Paper”) (attached as Exhibit I).

         “A 13b 4GS/s Digitally Assisted Dynamic 3-Stage Asynchronous Pipelined-SAR
          ADC,” presented at 2017 IEEE International Solid-State Circuits Conference (“Xilinx
          ISSCC Presentation”);

         “A 13bit 5GS/s ADC with time-interleaved chopping calibration in 16nm FinFET,” Vaz,
          et al., 2018 VLSI Symposium on VLSI Circuits Digest of Technical Papers, (“Vaz VLSI
          Paper”) (attached as Exhibit J);

         U.S. Patent No. 10,033,395 to Vaz et al. (the “ʼ395 Patent”) (attached as Exhibit K);

         28.    Xilinx’s reliance on ADI’s patented inventions is pervasive throughout Xilinx’s

ADC design for its Accused RFSoC Products, including its most important architectural



                                                  8
  Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 9 of 40 PageID #: 9



elements. For example, at the front-end of the products, Xilinx’s ADC infringes ADI’s patented

inventions relating to a fast front-end sampling switch, which is critically important to the

converter’s overall speed. Xilinx’s ADC also infringes ADI’s patented inventions relating to

pipelined converter stages that ensure high speed and high resolution conversion. Xilinx’s ADC

infringes ADI’s patented inventions relating to dithering and other techniques to improve the

accuracy and linearity of the converter as a whole.

                                           COUNT I
                           (Infringement of U.S. Patent No. 7,719,452)

        29.     ADI incorporates the allegations contained in the preceding paragraphs as if fully

set forth herein.

        30.     Xilinx has infringed and continues to infringe, directly and/or indirectly, literally

and/or equivalently, one or more claims of the ʼ452 Patent, including at least claim 1, by making,

using, selling, offering for sale in, and/or importing into, the United States certain products with

analog-to-digital conversion technology, including at least the Accused RFSoC Products.

        31.     The Accused RFSoC Products include an analog-to-digital converter system to

convert an analog input signal to a digital code. For example:




                                                  9
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 10 of 40 PageID #: 10




See, e.g., Verbruggen White Paper, Figs. 4 & 7.

       32.      The Accused RFSoC Products’ analog-to-digital converter system has a sampler

to provide samples of said analog input signal. For example, the Accused RFSoC Products’

analog-to-digital converter system has a “sampling network” that provides samples of the analog

input signal:




See, e.g., Verbruggen White Paper, Fig. 6.

       33.      The Accused RFSoC Products’ analog-to-digital converter system has signal

converters arranged and configured to successively process said samples. For example, the

RFSoC analog-to-digital converter system includes a 3-stage pipelined successive approximation

register (SAR) architecture, where successive stages are separated by residue amplifiers. A first


                                               10
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 11 of 40 PageID #: 11



stage processes an analog input signal. A second stage processes a residue signal generated by

the first stage. A third stage processes a residue signal generated by the second stage.

Verbruggen White Paper, Fig. 7.

       34.     The Accused RFSoC Products’ analog-to-digital converter system has at least one

digital-to-analog converter configured to respond to a random digital code and inject analog

dither signals into at least a selected one of said sampler and said signal converters which process

said samples and said analog dither signals into a plurality of digital codes. For example, the

Accused RFSoC Products’ analog-to-digital converter system has digital-to-analog converters

that receive a 3.7-bit pseudo-random bit sequence and inject analog dither signals at an input of

an analog-to-digital converter:




See, e.g., Vaz VLSI Paper, 99.

       35.     The Accused RFSoC Products’ analog-to-digital converter system has an

aligner/corrector coupled to said signal converters to process said plurality of digital codes into a

combined digital code that includes a first portion that corresponds to said samples and a second

portion that corresponds to said analog dither signals. For example, the Accused RFSoC


                                                 11
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 12 of 40 PageID #: 12



Products include a combiner (for example, 222) that generates a digital output signal (for

example, 220).




See, e.g., ʼ395 Patent, Fig. 5; see also Vaz VLSI Paper, Fig. 1.

       36.       The Accused RFSoC Products’ analog-to-digital converter system has a decoder

having a transfer function configured to convert said random digital code to said second portion

for differencing with said combined digital code to thereby provide said system digital code. For

example, the decoder in the Accused RFSoC Products’ analog-to-digital converter system

subtracts a digital dither signal code from the output signal of the analog-to-digital converter to

provide a digitized version of the sampled signals:




                                                 12
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 13 of 40 PageID #: 13




See, e.g., Vaz VLSI Paper, 99.

       37.     In the Accused RFSoC Products’ analog-to-digital converter system, said samples

are thus processed along different signal-processing paths of said signal converters to thereby

enhance linearity of said system. For example, a linearization dither is injected after sampling

and prior to the conversion processing that is performed in the Accused RFSoC Products’

analog-to-digital converters to improve linearity of the analog-to-digital converter. See, e.g.,

Verbruggen White Paper, Fig. 4.

       38.     Xilinx has actively and knowingly induced, and is actively and knowingly

inducing, infringement of the ʼ452 Patent, at least by its customers’ use of the Accused RFSoC

Products. For example, on information and belief, Xilinx instructs its customers by way of

manuals or product documentation to infringe the asserted claims by using the Accused RFSoC

Products. Xilinx has had knowledge of the ʼ452 patent and its infringement of the ʼ452 patent

since at least July 31, 2019, when ADI provided Xilinx with claim charts substantiating its

infringement of the patent. Xilinx’s inducement of infringement of the ʼ452 Patent has been

done with specific intent to infringe that patent.


                                                     13
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 14 of 40 PageID #: 14



        39.     Xilinx’s infringement of the ʼ452 Patent has been willful and its ongoing

infringement of the ʼ452 Patent continues to be willful. Xilinx has chosen to manufacture and

sell the Accused RFSoC Products, even after ADI’s notice, knowing that such products would

infringe the ’452 Patent.

        40.     ADI has been and is being irreparably harmed, and has incurred and will continue

to incur damages, as a result of Xilinx’s infringement of the ʼ452 Patent.

                                           COUNT II
                            (Infringement of U.S. Patent No. 7,663,518)

        41.     ADI incorporates the allegations contained in the preceding paragraphs as if fully

set forth herein.

        42.     Xilinx has infringed and continues to infringe, directly and/or indirectly, literally

and/or equivalently, one or more claims of the ʼ518 Patent, including at least claim 1, by making,

using, selling, offering for sale in, and/or importing into, the United States certain products with

analog-to-digital conversion technology, including at least the Accused RFSoC Products.

        43.     The Accused RFSoC Products include an analog-to-digital converter that has a

conversion engine comprising a switched capacitor array having redundancy. For example, the

Accused RFSoC Products’ analog-to-digital converters include an asynchronous pipelined-SAR

analog-to-digital converter:




                                                  14
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 15 of 40 PageID #: 15




See, e.g., Vaz White Paper, 277. The Accused RFSoC Products’ analog-to-digital converters are

13-bit converters with a 3-stage pipelined successive approximation register (SAR) architecture,

where each stage has 5 bits, thereby providing redundancy. See, e.g., Vaz White Paper, 276.

       44.     The Accused RFSoC Products’ analog-to-digital converters have two analog-to-

digital units, each analog-to-digital unit consisting of four sub-ADC slices and a sampling

network with a front-end switch and four channel switches. See, e.g., Vaz White Paper, 276

(“Each 2GS/S ADC unit consists of four interleaved 500 MS/s sub-ADC slices and a sampling

network composed of a front-end switch and four channel switches used to interleave the four

ADC slices without time-skew calibration requirements.”); id. (“Fig. 16.1.1b shows the topology

of each sub-ADC. It uses three asynchronous 5b SAR stages separated by two residue amplifiers



                                                15
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 16 of 40 PageID #: 16



(RA). For speed reasons, each stage uses a split-capacitor MDAC to maintain constant common

mode and five cascaded dynamic comparators.”).

       45.     The Accused RFSoC Products’ analog-to-digital converters have a dither device

for applying a dither to the conversion engine. For example, the first and second stages in a sub-

ADC slice use dithering injecting capacitors to apply dither to the conversion engine:




See, e.g., Xilinx ISSCC Presentation, slide 21.

       46.     The Accused RFSoC Products’ analog-to-digital converters have a controller

adapted to operate the conversion engine to perform a successive approximation conversion of

an analog input. For example, the Accused RFSoC Products’ analog-to-digital converters

include a controller that provides control signals (e.g., convert, clear) for each successive

approximation register (SAR) stage in the sub-ADC slice:




                                                  16
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 17 of 40 PageID #: 17




See, e.g., Vaz White Paper, 277.

       47.     In the Accused RFSoC Products’ analog-to-digital converters the dither is

removed from the conversion engine prior to completion of successive approximation bit trials as

part of the analog-to-digital conversion. For example, the second and third stages in the sub-

ADC slice use dithering removing capacitors that remove dither before completion of the analog-

to-digital conversion:




See, e.g., Xilinx ISSCC Presentation, slide 20.




                                                  17
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 18 of 40 PageID #: 18



        48.     Xilinx has actively and knowingly induced, and is continuing to actively and

knowingly induce, infringement of the ʼ518 Patent, at least by its customers’ use of the Accused

RFSoC Products. For example, on information and belief, Xilinx instructs its customers by way

of manuals or product documentation to infringe the asserted claims by using the Accused

RFSoC Products. Xilinx has had knowledge of the ʼ518 patent and its infringement of the ʼ518

patent since at least July 31, 2019, when ADI provided Xilinx with claim charts substantiating its

infringement of the patent. Xilinx’s inducement of infringement of the ʼ518 Patent has been done

with specific intent to infringe that patent.

        49.     Xilinx’s infringement of the ʼ518 Patent has been willful and its ongoing

infringement of the ʼ518 Patent continues to be willful. Xilinx has chosen to manufacture and

sell the Accused RFSoC Products, even after ADI’s notice, knowing that such products would

infringe the ’518 Patent.

        50.     ADI has been and is being irreparably harmed, and has incurred and will continue

to incur damages, as a result of Xilinx’s infringement of the ʼ518 Patent.

                                           COUNT III
                            (Infringement of U.S. Patent No. 6,900,750)

        51.     ADI incorporates the allegations contained in the preceding paragraphs as if fully

set forth herein.

        52.     Xilinx has infringed and continues to infringe, directly and/or indirectly, literally

and/or equivalently, one or more claims of the ʼ750 Patent, including at least claim 19, by

making, using, selling, offering for sale in, and/or importing into, the United States certain

products with analog-to-digital conversion technology, including at least the Accused RFSoC

Products.




                                                  18
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 19 of 40 PageID #: 19



       53.     The Accused RFSoC Products adjust an offset signal in a signal conditioning

system. For example, the RFSoC analog-to-digital converters include an analog-to-digital

converter with a 3-stage pipelined successive approximation register (SAR) architecture, where

the stages are separated by residue amplifiers:




Verbruggen White Paper, Figs. 4, 7.

       54.     The Accused RFSoC Products’ analog-to-digital converters clock a first converter

with a random clock. For example, the Accused RFSoC Products’ analog-to-digital converters

have an analog-to-digital converter with the 3-stage pipelined successive approximation register

(SAR) architecture. See, e.g., Verbruggen White Paper, Fig. 4. The Accused RFSoC Products’

analog-to-digital converters also include a 1-bit pseudo-random bit sequence (i.e., a random

clock) to control chopping of the input signal to the analog-to-digital converter.

       55.     The Accused RFSoC Products’ analog-to-digital converters sense a first offset

signal of the first converter. For example, the Accused RFSoC Products’ analog-to-digital


                                                  19
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 20 of 40 PageID #: 20



converters include offset calibration loops that measure and correct the average of each channel

output of the analog-to-digital converter. The Accused RFSoC Products’ analog-to-digital

converters include an offset calibration block inside the chopping path (OCB1) and an offset

calibration block outside the chopping path (OCB2):




See, e.g., Vaz VLSI Paper, 99.

       56.     The Accused RFSoC Products’ analog-to-digital converters condition one of an

input signal and an output signal of the first converter with the first offset signal. For example,




                                                 20
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 21 of 40 PageID #: 21



the first offset sensor includes two loops; one offset calibration loop is active inside the chopping

and the second offset calibration loop is acting outside the chopping:




See, e.g., Verbruggen White Paper, Fig. 9.

       57.     Xilinx has actively and knowingly induced, and is continuing to actively and

knowingly induce, infringement of the ʼ750 Patent, at least by its customers’ use of the Accused

RFSoC Products. For example, on information and belief, Xilinx instructs its customers by way

of manuals or product documentation to infringe the asserted claims by using the Accused

RFSoC Products. Xilinx has had knowledge of the ʼ750 patent and its infringement of the ʼ750

patent since at least July 31, 2019, when ADI provided Xilinx with claim charts substantiating its

infringement of the patent. Xilinx’s inducement of infringement of the ʼ750 Patent has been

done with specific intent to infringe that patent.

       58.     Xilinx’s infringement of the ʼ750 Patent has been willful and its ongoing

infringement of the ʼ750 Patent continues to be willful. Xilinx has chosen to manufacture and


                                                     21
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 22 of 40 PageID #: 22



sell the Accused RFSoC Products, even after ADI’s notice, knowing that such products would

infringe the ’750 Patent.

        59.     ADI has been and is being irreparably harmed, and has incurred and will continue

to incur damages, as a result of Xilinx’s infringement of the ʼ750 Patent.

                                            COUNT IV
                            (Infringement of U.S. Patent No. 10,250,250)

        60.     ADI incorporates the allegations contained in the preceding paragraphs as if fully

set forth herein.

        61.     Xilinx has infringed and continues to infringe, directly and/or indirectly, literally

and/or equivalently, one or more claims of the ’250 Patent, including at least claim 1, by making,

using, selling, offering for sale in, and/or importing into, the United States certain products with

analog-to-digital conversion technology, including at least the Accused RFSoC Products.

        62.     Xilinx’s Accused RFSoC Products include an analog-to-digital converter with a

bootstrapped switching circuit for accelerated turn on. For example, the Accused RFSoC

Products include four “bootstrapped switches” (BS), acting as sampling switches, in the analog-

to-digital converter’s “sampling network”:




                                                  22
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 23 of 40 PageID #: 23




See, e.g., Verbruggen White Paper, at Fig. 6 and 97-98 (confirming RFSOC includes four

sampling switches which are bootstrapped).

       63.     The Accused RFSoC Products include four sampling switches as bootstrapped

switching circuits. Each sampling switch receives a voltage input signal and a gate voltage. For

example, the sampling switch receives a voltage input signal on a source, in which the gate is

controlled by an output of a bootstrapped voltage generator, which generates a boosted voltage

based on the voltage input signal. The sampling switch is implemented as a MOS transistor.

See, e.g., Verbruggen White Paper, at 97-98, Fig. 6.

       64.     The bootstrapped switching circuit in the Accused RFSoC Products includes the

bootstrapped voltage generator comprising a positive feedback loop, which is activated by a

clock signal, to generate a gate voltage for turning on the sampling switch. For example, a

bootstrapped voltage generator portion of the bootstrapped switching circuit generates the gate

voltage for the sampling switch in the sampling network shown above. Id.

       65.     The bootstrapped voltage generator portion’s positive feedback loop includes an

output transistor to output the gate voltage of the sampling switch and an input transistor to


                                                23
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 24 of 40 PageID #: 24



receive the voltage input signal and to be driven by the gate voltage as positive feedback. For

example, the output transistor is implemented as a MOS transistor that couples a first node of a

voltage storing capacitor to a gate of the sampling switch. The input transistor is implemented as

a MOS transistor that couples the input signal to another node of the voltage storing capacitor,

and its gate is driven by the same gate signal that drives the gate of the sampling switch.

       66.     The bootstrapped switching circuit in the Accused RFSoC Products includes a

jump start circuit to turn on the output transistor and to cease turning on the output transistor

after a limited period of time during a startup of the positive feedback loop to allow the positive

feedback loop to continue assisting the output transistor in generating the gate voltage for turning

on the sampling switch. For example, the bootstrapped switching circuit includes a transistor

network to process clock signals to form a delayed, shortened clock signal so as to turn on the

output transistor but also cease turning on the output transistor after a limited time as a result of

the signal shape of the delayed, shortened clock signal. In doing so, the transistor network

allows the positive feedback loop to continue assisting the output transistor in generating the gate

voltage to turn on the sampling switch.

       67.     Xilinx has actively and knowingly induced, and is continuing to actively and

knowingly induce, infringement of the ’250 Patent, at least by its customers’ use of the Accused

RFSoC Products. For example, on information and belief, Xilinx instructs its customers by way

of manuals or product documentation to infringe the asserted claims by using the Accused

RFSoC Products. Xilinx has had knowledge of the ʼ250 patent and its infringement of the ʼ250

patent since at least July 31, 2019, when ADI provided Xilinx with claim charts substantiating its

infringement of the patent. Xilinx’s inducement of infringement of the ʼ250 Patent has been

done with specific intent to infringe that patent.




                                                     24
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 25 of 40 PageID #: 25



        68.     Xilinx’s infringement of the ’250 Patent has been willful and its ongoing

infringement of the ’250 Patent continues to be willful. Xilinx has chosen to manufacture and

sell the Accused RFSoC Products, even after ADI’s notice, knowing that such products would

infringe the ’250 Patent.

        69.     ADI has been and is being irreparably harmed, and has incurred and will continue

to incur damages, as a result of Xilinx’s infringement of the ’250 Patent.

                                            COUNT V
                            (Infringement of U.S. Patent No. 7,274,321)

        70.     ADI incorporates the allegations contained in the preceding paragraphs as if fully

set forth herein.

        71.     Xilinx has infringed and continues to infringe, directly and/or indirectly, literally

and/or equivalently, one or more claims of the ʼ321 Patent, including at least claim 1, by making,

using, selling, offering for sale in, and/or importing into, the United States certain products with

analog-to-digital conversion technology, including at least the Accused RFSoC Products.

        72.     The Accused RFSoC Products include multiple analog-to-digital converters. For

example:




                                                  25
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 26 of 40 PageID #: 26




See, e.g., RFSoC Data Sheet, 2.

        73.     The Accused RFSoC Products’ analog-to-digital converters include an input for

receiving an input signal to be digitized, and a first converter core for performing a first part of

an analog-to-digital conversion, said first converter core comprising at least three switched

capacitor analog-to-digital conversion engines operating in parallel and in a co-operative manner

and for outputting a first digital result and an analog representation of the first digital result. For

example, the Accused RFSoC Products have a pipelined architecture, with three pipelined 5-bit

successive approximation register (SAR) ADCs being the three converter cores:




                                                  26
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 27 of 40 PageID #: 27




See, e.g., Verbruggen White Paper, Fig. 7.




See, e.g. Xilinx ISSCC Presentation, slide 11.

       74.     The first converter core, i.e., a first 5-bit SAR ADC, receives an input signal to be

digitized (for example, Vin). The first converter core performs a first part of the analog-to-digital

conversion and yields a 5-bit digital result (for example, B<14:10>), and its analog

representation (for example, DAC output). In addition, the Accused RFSoC Products have two

analog-to-digital units, each analog-to-digital unit having four sub-ADC slices and a sampling

network with a front-end switch and four channel switches for interleaving the slices. See, e.g.,

Vaz White Paper, 276 (“Each 2GS/S ADC unit consists of four interleaved 500 MS/s sub-ADC

slices and a sampling network composed of a front-end switch and four channel switches used to

interleave the four ADC slices without time-skew calibration requirements.”). Each slice has

three converter cores that provide bits B<14:10>, B<9:5>, and B<4:0>.

       75.     The first converter core includes at least three switched capacitor analog-to-digital

conversion engines operating in parallel and in a co-operative manner. For example, the first


                                                 27
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 28 of 40 PageID #: 28



converter core includes three 5-bit asynchronous SAR ADCs. See, e.g., Verbruggen White

Paper, Fig. 7. The first converter core includes five switched capacitor analog-to-digital

conversion engines (x16, x8, …, x1). For example:




See, e.g., Xilinx ISSCC Presentation, slide 15.

       76.     The Accused RFSoC Products’ analog-to-digital converters include a first residue

generator that generates a first residue as a difference between the input signal and the analog

representation of the first digital result. For example, the output of the DAC is subtracted from

the analog Vin, and similar operations are performed at the other two converter cores. See, e.g.,

Xilinx ISSCC Presentation, slide 11.

       77.     The Accused RFSoC Products’ analog-to-digital converters include a second

converter core for performing a second part of the analog-to-digital conversion by converting the

first residue. For example, the second converter core (for example, the second 5-bit SAR ADC)

receives the residue from the first converter core (for example, the signal from Residue

Amplifier 1) and performs a second part of the conversion (for example, B<9:5>). For example:




                                                  28
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 29 of 40 PageID #: 29




See, e.g., Vaz White Paper, 277; see also Verbruggen White Paper, Fig. 7.

       78.     The Accused RFSoC Products’ analog-to-digital converters also include a

controller for controlling the operation of the engines such that the engines co-operate to perform

a successive approximation search, and the first converter core is further operable to act as the

first residue generator. For example, the analog-to-digital controller uses numerous controls so

that the converter cores and engines (including, for example, STGi) co-operate to perform a

successive approximation search:




Vaz White Paper, 2017, Fig. 16.1.2. The first converter core (for example, the first 5-bit SAR)

operates to subtract the analog representation produced by STG1 from the original analog input

signal to produce a residue signal and provide the residue signal to Residue Amplifier 1. See,

e.g., Verbruggen White Paper, Fig. 7.




                                                29
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 30 of 40 PageID #: 30



        79.     Xilinx has actively and knowingly induced, and is continuing to actively and

knowingly induce, infringement of the ʼ321 Patent, at least by its customers’ use of the Accused

RFSoC Products. For example, on information and belief, Xilinx instructs its customers by way

of manuals or product documentation to infringe the asserted claims by using the Accused

RFSoC Products. Xilinx has had knowledge of the ʼ321 patent and its infringement of the ʼ321

patent since at least July 31, 2019, when ADI provided Xilinx with claim charts substantiating its

infringement of the patent. Xilinx’s inducement of infringement of the ʼ321 Patent has been

done with specific intent to infringe that patent.

        80.     Xilinx’s infringement of the ʼ321 Patent has been willful and its ongoing

infringement of the ʼ321 Patent continues to be willful. Xilinx has chosen to manufacture and

sell the Accused RFSoC Products, even after ADI’s notice, knowing that such products would

infringe the ’321 Patent.

        81.     ADI has been and is being irreparably harmed, and has incurred and will continue

to incur damages, as a result of Xilinx’s infringement of the ʼ321 Patent.

                                           COUNT VI
                            (Infringement of U.S. Patent No. 7,012,463)

        82.     ADI incorporates the allegations contained in the preceding paragraphs as if fully

set forth herein.

        83.     Xilinx has infringed and continues to infringe, directly and/or indirectly, one or

more claims of the ’463 Patent, including at least claim 11, by making, using, selling, offering

for sale in, and/or importing into, the United States certain products with analog-to-digital

conversion technology, including at least the Accused RFSoC Products.

        84.     The Accused RFSoC Products are integrated circuits. See, e.g., RFSoC Data

Sheet, 1.



                                                     30
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 31 of 40 PageID #: 31



       85.     The Accused RFSoC Products include a differential amplifier circuit with an

output portion and a current sinking portion. The output portion includes dual outputs that

provide an average output level. For example, the Accused RFSoC Products include residue

amplifiers that have a folded-cascode operational transconductance amplifier (OTA) topology:




See, e.g., Xilinx ISSCC Presentation, slide 23. Each residue amplifier has an output portion with

dual outputs (for example, von and vop) and a current sinking portion (for example, I5 and I6).

       86.     The Accused RFSoC Products include a common-mode feedback circuit coupled

to the output portion of the differential amplifier circuit. In the Accused RFSoC Products’

circuit, the feedback circuit provides a desired common-mode level in a first operational mode.

In a second operational mode, the feedback circuit generates a feedback signal proportional to

the difference between the average output level and the desired common-mode level, and the

feedback signal is coupled to the current sinking portion. For example, the amplifier includes a

first transistor network to provide desired common mode level signals when the transistors are

activated by a first clock signal. The transistor network allows a first set of capacitors to sample



                                                 31
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 32 of 40 PageID #: 32



a pair of supply voltages (for example, VDD and VSS). In response to another clock signal, a

second transistor network is activated which connects the first set of capacitors with a second set

of capacitors. Consequently, charge is redistributed among the capacitors to generate a feedback

signal that is proportional to the difference between the average output level and the desired

common-mode level.

        87.     The feedback signal generated by the feedback circuit is coupled to the current

sinking portion of the differential amplifier circuit.

        88.     The Accused RFSoC Products include an impedance matching circuit connected

to the precharging capacitor of the feedback circuit to adjust the feedback signal. For example,

as described above, the Accused RFSoC Products include an impedance matching circuit

coupled to a bias level coupled to at least the first set of capacitors.

        89.     In the Accused RFSoC Products, the desired common-mode signal is provided to

a precharging capacitor in the first operational mode, the precharging capacitor including a

terminal coupled to the impedance matching circuit. For example, as described above, the first

set of capacitors are precharging capacitors, and are coupled to the impedance matching circuit.

        90.     Xilinx has actively and knowingly induced, and is continuing to actively and

knowingly induce, infringement of the ʼ463 Patent, at least by its customers’ use of the Accused

RFSoC Products. For example, on information and belief, Xilinx instructs its customers by way

of manuals or product documentation to infringe the asserted claims by using the Accused

RFSoC Products. Xilinx has had knowledge of the ʼ463 patent and its infringement of the ʼ463

patent since at least July 31, 2019, when ADI provided Xilinx with claim charts substantiating its

infringement of the patent. Xilinx’s inducement of infringement of the ʼ463 Patent has been done

with specific intent to infringe that patent.




                                                   32
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 33 of 40 PageID #: 33



        91.     Xilinx’s infringement of the ʼ463 Patent has been willful and its ongoing

infringement of the ʼ463 Patent continues to be willful. Xilinx has chosen to manufacture and

sell the Accused RFSoC Products, even after ADI’s notice, knowing that such products would

infringe the ’463 Patent.

        92.     ADI has been and is being irreparably harmed, and has incurred and will continue

to incur damages, as a result of Xilinx’s infringement of the ʼ463 Patent.

                                           COUNT VII
                            (Infringement of U.S. Patent No. 8,487,659)

        93.     ADI incorporates the allegations contained in the preceding paragraphs as if fully

set forth herein.

        94.     Xilinx has infringed and continues to infringe, directly and/or indirectly, literally

and/or equivalently, one or more claims of the ʼ659 Patent, including at least claim 9, by making,

using, selling, offering for sale in, and/or importing into, the United States certain products with

analog-to-digital conversion technology, including at least the Accused RFSoC Products.

        95.     The Accused RFSoC Products control PVT effects in a circuit system. For

example, the Accused RFSoC Products include a residue amplifier and an integration time

calibration circuit for controlling amplification time in the residue amplifier. The integration

time calibration circuit is an integrated circuit. See Vaz White Paper, 276-277. As further

detailed below, these components control PVT effects in the circuit system.

        96.     The integration time calibration circuits in the Accused RFSoC Products each

charge a capacitive element with reference to a first supply voltage in response to a state change

in an input signal. For example, the integration time calibration circuits include a delay

generator circuit:




                                                  33
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 34 of 40 PageID #: 34




See, e.g., Xilinx ISSCC Presentation, slide 24. The delay generator circuit includes a chain of

three inverters with variable capacitors at the output of the first two inverters. The delay

generator circuit receives a clock signal (for example, Clk_in) at the input of the first inverter.

In response to a state change in the clock signal (for example, the rising or falling edge of

Clk_in), each of the variable capacitors is charged with reference to a respective supply voltage

(for example, a VDD or VSS, which could be ground).

       97.     The integration time calibration circuits in the Accused RFSoC Products generate

an output voltage when the capacitive element's output voltage reaches a voltage threshold. For

example, when the voltage across each of the variable capacitors reaches a voltage threshold

associated with the next inverter in the chain of inverters, the state of inverter switches,

generating a new output voltage. See, e.g., Xilinx ISSCC Presentation, slide 24. At the end of

the inverter chain, the output from the delay generator circuit is combined with the original clock

signal through an AND gate to generate a timing signal (for example, Tamp).

       98.     The Accused RFSoC Products are integrated circuits, and the delays between the

state change of the input signal and the generated output voltage vary inversely in response to



                                                  34
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 35 of 40 PageID #: 35



PVT effects on other components of the integrated circuit. On information and belief, the

Accused RFSoC Products use at least clock control and capacitive elements to account for PVT

effects, providing the recited inverse relationship. For example, in the Accused RFSoC Products

“[a] single RA design is used to reduce design/verification effort, with only a minor penalty to

power consumption. The gain of the integrating RA is adjusted by appropriately sizing its load

capacitance. The FG calibration corrects comparator offsets, RA offset and gain and capacitor

mismatch [i.e., process]. The BG calibration adjusts the RA gain and comparator offset drift due

to temperature and voltage variations during operation. … Figure 16.1.2a details the clock

interface of the pipelined-SAR ADC. The integration time of the RAs varies considerably across

PVT, and leakage limits the achievable performance of the ADC at low sampling frequencies if

using a synchronous clocking scheme.” See Vaz White Paper, 276.

       99.     Xilinx has actively and knowingly induced, and is continuing to actively and

knowingly induce, infringement of the ʼ659 Patent, at least by its customers’ use of the Accused

RFSoC Products. For example, on information and belief, Xilinx instructs its customers by way

of manuals or product documentation to infringe the asserted claims by using the Accused

RFSoC Products. Xilinx has had knowledge of the ʼ659 patent and its infringement of the ʼ659

patent since at least July 31, 2019, when ADI provided Xilinx with claim charts substantiating its

infringement of the patent. Xilinx’s inducement of infringement of the ʼ659 Patent has been

done with specific intent to infringe that patent.

       100.    Xilinx’s infringement of the ʼ659 Patent has been willful and its ongoing

infringement of the ʼ659 Patent continues to be willful. Xilinx has chosen to manufacture and

sell the Accused RFSoC Products, even after ADI’s notice, knowing that such products would

infringe the ’659 Patent.




                                                     35
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 36 of 40 PageID #: 36



        101.    ADI has been and is being irreparably harmed, and has incurred and will continue

to incur damages, as a result of Xilinx’s infringement of the ʼ659 Patent.

                                         COUNT VIII
                           (Infringement of U.S. Patent No. 7,286,075)

        102.    ADI incorporates the allegations contained in the preceding paragraphs as if fully

set forth herein.

        103.    Xilinx has infringed and continues to infringe, directly and/or indirectly, literally

and/or equivalently, one or more claims of the ’075 Patent, including at least claim 16, by

making, using, selling, offering for sale in, and/or importing into, the United States certain

products with analog-to-digital conversion technology, including at least the Accused RFSoC

Products.

        104.    The Accused RFSoC Products include an analog-to-digital converter system to

convert an analog input signal to a digital code. For example:




                                                  36
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 37 of 40 PageID #: 37



See, e.g., Verbruggen White Paper, Figs. 4 & 7.

       105.    The Accused RFSoC Products’ analog-to-digital converter system has a switch

capacitor array to provide samples of said analog input signal and convert samples to a digital

signal. For example, the Accused RFSoC Products’ analog-to-digital converter system has a

“sampling switches” that provides samples of the analog input signal:




See, e.g., Verbruggen White Paper, Fig. 7.

       106.    The Accused RFSoC Products’ analog-to-digital converter system has a switched

capacitor digital to analog converter responsive to a control word, wherein after sampling a

dither signal is injected onto the switched capacitor array to make a known perturbation to the

charge stored on the array. For example, the Accused RFSoC Products’ analog-to-digital

converter system has digital-to-analog converters that receive a 3.7-bit pseudo-random bit

sequence and inject analog dither signals at an input of an analog-to-digital converter:




                                                37
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 38 of 40 PageID #: 38




See, e.g., Vaz VLSI Paper, 99; see also Verbruggen White Paper, Fig. 7 & 98 (“These errors are

randomized by injecting a 3.7b PRBS dither signal just after sampling.”).

       107.    Xilinx has actively and knowingly induced, and is continuing to actively and

knowingly induce, infringement of the ’075 Patent, at least by its customers’ use of the Accused

RFSoC Products. For example, on information and belief, Xilinx instructs its customers by way

of manuals or product documentation to infringe the asserted claims by using the Accused

RFSoC Products. Xilinx has had knowledge of the ’075 patent and its infringement of the ’075

patent since at least the filing of this complaint. Xilinx’s inducement of infringement of the ʼ075

Patent has been done with specific intent to infringe that patent.

       108.    Xilinx’s infringement of the ’075 Patent has been willful and its ongoing

infringement of the ’075 Patent continues to be willful. Xilinx has chosen to manufacture and

sell the Accused RFSoC Products, even after ADI’s notice, knowing that such products would

infringe the ’075 Patent.

       109.    ADI has been and is being irreparably harmed, and has incurred and will continue

to incur damages, as a result of Xilinx’s infringement of the ’075 Patent.


                                                 38
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 39 of 40 PageID #: 39



                                     REQUEST FOR RELIEF

          WHEREFORE, Plaintiff ADI respectfully requests that this Court enter judgment as

follows:

          a.     Declaring that Xilinx has infringed the ʼ452, ʼ518, ʼ750, ʼ250, ʼ321, ʼ463, ʼ659,

and ’075 Patents;

          b.     Granting a permanent injunction, enjoining Xilinx and its officers, agents,

servants, employees, attorneys, and all other persons acting in concert or participation with them,

from further infringement of the ʼ452, ʼ518, ʼ750, ʼ250, ʼ321, ʼ463, ʼ659, and ’075 Patents,

including but not limited to the suspension of its Accused RFSoC product line and any further

development of the Accused RFSoC product line;

          c.     Awarding ADI damages adequate to compensate it for Xilinx’s infringing

activities, including supplemental damages for any post-verdict infringement up until entry of the

final judgment with an accounting as needed, together with pre-judgment and post-judgment

interest on the damages awarded;

          d.     Finding Xilinx’s infringement to be willful and awarding enhanced damages in an

amount up to treble the amount of compensatory damages as justified under 35 U.S.C. § 284;

          d.     Finding this to be an exceptional case and awarding ADI its attorneys’ fees and

costs; and

          e.     Awarding ADI any such other and further relief as the Court deems just and

proper.

                                          JURY DEMAND

          ADI hereby demands a trial by jury on all issues so triable.




                                                  39
 Case 1:19-cv-02225-RGA Document 1 Filed 12/05/19 Page 40 of 40 PageID #: 40



                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                       /s/ Jack B. Blumenfeld

                                       Jack B. Blumenfeld (#1014)
                                       Brian P. Egan (#6227)
                                       1201 North Market Street
OF COUNSEL:                            P.O. Box 1347
                                       Wilmington, DE 19899
William F. Lee                         (302) 658-9200
Cynthia D. Vreeland                    jblumenfeld@mnat.com
Peter M. Dichiara                      began@mnat.com
Nicole M. Fontaine Dooley
WILMER CUTLER PICKERING HALE           Attorneys for Plaintiff Analog Devices, Inc.
 AND DORR LLP
60 State Street
Boston, MA 02109
(617) 526-6000

December 5, 2019




                                     40
